Citation Nr: 1131042	
Decision Date: 08/23/11    Archive Date: 09/07/11

DOCKET NO.  10-13 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1988 to October 1994.  He subsequently served as a member of the United States Air National Guard from December 1994 until July 2002, where his active duty service predominantly consisted of monthly periods of inactive duty training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which, in part, denied the Veteran's service-connection claim for a back injury.  The Veteran disagreed with the RO's determination, and perfected a timely appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Honolulu RO in May 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At the hearing the Veteran submitted additional medical evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).


Referred issues

It appears from the record that in addition to applying for compensation for a low back disability, the Veteran has also requested compensation for nerve problems and incontinence, claimed as secondary to this back disability.  See the May 2011 hearing transcript, page 10.  Because these two secondary service-connection claims were neither developed nor adjudicated by the RO, nor were they certified for appellate review, they are now REFERRED to the RO/AMC for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue currently on appeal must be remanded for further evidentiary development.  

The Board initially notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.           38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Pertinently, the term "active service" includes service performed on any period of INACDUTRA during which the individual concerned was disabled or died from an injury [but not disease] incurred or aggravated in the line of duty.  38 U.S.C.A.             § 101(24) (West 2002).

Reason for remand

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has been diagnosed with "chronic lumbosacral pain syndrome," with sciatica.  See the September 2010 and March 2011 examination reports of both Dr. F.E.H and T.H.  In essence, the Veteran contends that his current low back disability had its onset in, or is otherwise related to his period of active duty service in the U.S. Air Force.

The Veteran's service records do in fact demonstrate that the Veteran received treatment for low back pain in May 1992, while serving on active duty in the Air Force.  It was specifically noted on a May 5, 1992 treatment report that the Veteran had no history of a back injury at that time.  At the May 2011 hearing, the Veteran could not recall any specific in-service injury to his back, but indicated that back pain started after carrying tools or equipment in performance of his duties as a jet engine mechanic.  See the May 2011 hearing transcript, pages 4 and 12.  The Veteran was diagnosed with a lumbar sprain with spasms in service on May 7, 1992.  See the Veteran's May 7, 1992 Chronological Record of Medical Care.  

Upon separation from active duty service in 1994, the Veteran specifically denied experiencing recurrent low back pain.  His examination upon separation indicated a "normal" clinical evaluation of the spine.  See the Veteran's September 28, 1994 Report of Medical History and Report of Medical Examination, respectively.

As noted above, the Veteran joined the Air National Guard shortly after separating from active duty service in the Air Force.  The Veteran was a dual status Guard member; that is, he worked both as a civilian for the state, and at times in active duty status.  The Veteran's National Guard medical records show that he injured his low back in February 1999 while pulling a pallet jack in his civilian capacity, for which he received a workers' compensation award.  See the Veteran's December 28, 1999 Department of Labor examination report.  It is undisputed that this February 1999 back injury occurred while the Veteran was working for the state in a civilian capacity, and not in the line of duty while in a period of INACDUTRA.  See the May 2011 hearing transcript, page 5.  

The Veteran currently asserts that this February 1999 back injury was essentially a "re-injury" of his previous, ongoing back problems which had their onset during his active duty Air Force service in 1992.  In support of his claim, the Veteran has submitted a treatment report of Dr. F.E.H., who indicated that the Veteran presented in September 2010 with low back pain that was "initiated by a sprain of the back while in the Air Force in 1992."  Dr. F.E.H. noted that the Veteran was "reinjured at work (in 1998 or 1999) while pulling a heavy load, and experienced a sharp pinching and shooting pain in the back and down the leg."  See the September 20, 2010 treatment report of Dr. F.E.H.

Although it is clear that Dr. F.E.H. was familiar with some of the Veteran's prior medical history, he crucially failed to adequately discuss pertinent post-service treatment reports that may have a bearing on the outcome of the Veteran's claim.  In particular, Dr. F.E.H. made no mention of the fact that the Veteran received a "normal" clinical evaluation of his spine before his entry into the Air National Guard in December 1994.  Dr. F.E.H. also failed to comment on the approximate seven year gap between the Veteran's initial complaints of low back pain in 1992 to the date of his 1999 injury, during which time the Veteran did not complain of, and in one instance, specifically denied the presence of recurrent back pain.  See, e.g., the Veteran's September 28, 1994 Report of Medical History.   

Thus, while the history transcribed by Dr. F.E.H. appears to support the Veteran's assertions of continuity of low back symptomatology since 1992 [with exacerbations from an intervening injury in 1999], the Board finds the report incomplete, and lacking essential clinical rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."].

As no medical evidence of record other than Dr. F.E.H.'s report addresses the onset and/or etiology of the Veteran's current back problems, this case still presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Accordingly, the claim must be remanded so that a VA physical examination and an opinion as to etiology can be obtained.  See 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim]; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his low back pain.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records if in existence.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should then schedule the Veteran for a physical examination to determine the nature and etiology of his current low back condition.  The Veteran's VA claims folder and a copy of this REMAND should be made available to, and should be reviewed by the examiner.  

After examination of the Veteran and review of all pertinent medical records, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not that the Veteran has a current low back disability that had its onset in, or is otherwise related to duties performed, or injuries sustained during his period of active duty service in the Air Force.  The examiner should specifically comment on the Veteran's May 1992 treatment for back pain, his in-service diagnosis of lumbar sprain, and his "normal" clinical evaluation of the spine upon separation from service in 1994.  
If the examiner determines that an intervening event or injury more likely caused the Veteran's current lumbar disability, this should be made clear.  The examiner should also comment upon the Veteran's current assertion that his February 1999 injury to his back [which occurred while working in civilian status], was actually a  "re-injury" of a back problem that had its onset in 1992.

A report should be prepared and associated with the Veteran's claims folder.  The examiner is requested to cite the relevant evidence considered in providing the opinion.

3.   Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service connection claim.  If the claim is denied, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


